DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
This Corrected Notice of Allowability pertains to the Information Disclosure Statement (IDS), filed February 27, 2017, and clarification regarding a citation therein.  The content of the December 30, 2020 Notice of Allowance appears below along with a statement pertaining to the 02/27/2017 information disclosure statement.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS), filed on February 27, 2017, is acknowledged, and the references contained therein have been considered.  In particular, it is noted that, among the cited U.S. PATENT APPLICATION PUBLICATIONS, citation “A5” for “2010072808,” with publication date “2010-10-28,” and pantentee/applicant, “BERNER, et al.,” was instead considered as US 2010/0272808 A1, which has the same publication date and pantentee/applicant.  “2010072808” appears to have been misentered.  A corrected PTO 1449 form for the 02/27/2017 IDS has been attached indicating that US 2010/0272808 A1 was considered for “2010072808.”

Withdrawn Claim Rejections
The rejection of claims 32, 34-36 and 38-40 under 35 USC § 103 over HUBBELL (US 5,834,274) (at par. 6-17 of the 06/01/2020 Office action), is withdrawn in light of applicant’s 09/16/2020 declaration, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claims 35 and 37 under 35 USC § 103 over HUBBELL, in view of ALSTER (US 2012/0136322 A1) (at par. 20-23 of the 06/01/2020 Office action), is withdrawn in light of applicant’s 09/16/2020 declaration, as well as the examiner’s amendment and reasons for allowance, discussed below.

Rejoinder
Claims 12, 26-28, 32 and 34-49 as amended below, are allowable.  The restriction/election requirement made in the Office action dated March 28, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Claims 12, 26-28, 32 and 34-49 are allowable per the examiner's amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with J. MICHAEL BUCHANAN (Reg. No. 44,571) on December 18, 2020.
The claims are amended as follows:
1-11.	(Canceled)

12.	(Currently Amended)	A method of manufacturing a device comprising:
forming a core that comprises a core polymeric matrix, wherein the core polymeric matrix comprises a core matrix polymer that is cross-linked, linear, or a combination thereof, wherein the core matrix polymer is selected from the group consisting of polyurethane, poly(ethylene glycol), poly(propylene glycol), polyvinyl alcohol, acrylic acid, methacrylic acid, chitosan, alginates, acrylamides, epoxies, isocyanates vinyl ethers, allyl ethers, acrylates, methacrylates, nanogels, and nanotubes;
forming a nanogel layer having a thickness in a range of about 25 μm to about 140 μm, wherein the nanogel layer comprises a layer polymeric matrix, wherein the layer polymeric matrix comprises a layer matrix polymer that is cross-linked, linear, or a combination thereof, wherein the layer matrix polymer comprises hydrophilic nanogels or hydrophobic nanogels
covalently linking the core polymeric matrix and the layer polymeric matrix, thereby forming a device comprising the core, the nanogel layer, and a polymeric macroscopic cross-linked network located at or about the interface of the core and the nanogel layer


13.	(Canceled)

14-25.	(Canceled)

26.	(Currently Amended)	The method of manufacturing of claim 12[[13]], further comprising:
inhibiting


27.	(Currently Amended)	A method of manufacturing a device comprising:
forming a mold comprising a nanogel layer, wherein the nanogel layer has a thickness in a range of about 25 μm to about 140 μm, wherein the nanogel layer comprises a layer polymeric matrix, wherein the layer polymeric matrix comprises a layer matrix polymer that is cross-linked, linear, or a combination thereof, wherein the layer matrix polymer comprises hydrophilic nanogels or hydrophobic nanogels
forming a core that comprises a core polymeric matrix, wherein the core polymeric matrix comprises a core matrix polymer that is cross-linked, linear, or a combination thereof, wherein the core matrix polymer is selected from the group consisting of polyurethane, poly(ethylene glycol), poly(propylene glycol), polyvinyl alcohol, acrylic acid, methacrylic acid, chitosan, alginates, acrylamides, epoxies, isocyanates vinyl ethers, allyl ethers, acrylates, methacrylates, nanogels, and nanotubes;
adding the core to the mold; and
covalently linking the core polymeric matrix and the layer polymeric matrix thereby forming a device comprising the mold, the core, and a polymeric macroscopic cross-linked network located at or about the interface of the mold and the core


28.	(Currently Amended)	The method of claim 27, further comprising:


inhibitingpolymeric macroscopic cross-linked network

29-31.	(Canceled)

32.	(Currently Amended)	A device comprising:
a core that comprises a core polymeric matrix, wherein the core polymeric matrix comprises a core matrix polymer that is cross-linked, linear, or a combination thereof, wherein the core matrix polymer is selected from the group consisting of polyurethane, poly(ethylene
a nanogel layer having a thickness in a range of about 25 μm to about 140 μm, wherein the nanogel layer comprises a layer polymeric matrix, wherein the layer polymeric matrix comprises a layer matrix polymer that is cross-linked, linear, or a combination thereof, wherein the layer matrix polymer comprises hydrophilic nanogels or hydrophobic nanogels; and
wherein the core polymeric matrix and the layer polymeric matrix are covalently linked thereby forming a polymeric macroscopic cross-linked network located at or about the interface of the core and the nanogel layer.

33.	(Canceled)

34.	(Previously Presented)	The device of claim 32 further comprising nanotubes located at or about the interface of the core and the nanogel layer.

35.	(Previously Presented)	The device of claim 32, wherein the core further comprises at least one pharmaceutically active compound impregnated within the core polymeric matrix and the layer polymeric matrix provides a controlled release of the at least one pharmaceutically active compound from the core.

36.	(Previously Presented)	The device of claim 32, wherein the core and the nanogel layer are transparent.

37.	(Previously Presented)	The device of claim 32, wherein the device is a contact lens or intraocular lens.

38.	(Previously Presented)	The device of claim 32, wherein the core polymeric matrix or the layer polymeric matrix is hydrophobic and the other of the core polymeric matrix or the layer polymeric matrix is hydrophilic.

39.	(Previously Presented)	The device of claim 32, wherein the core polymeric matrix or the layer polymeric matrix is selected to degrade by hydration, ultraviolet light exposure, visible light exposure, or temperature change.

40.	(Currently Amended)	The device of claim 32, wherein the core polymeric matrix or the layer polymeric matrix is selected to degrade by hydration, ultraviolet light exposure, visible light exposure, or temperature change; wherein the degradation occurs without any change in the shape or form of the device.

41.	(New)	The method of claim 12, further comprising: impregnating at least one pharmaceutically active compound within the core polymeric matrix.

42.	(New)	The method of claim 12, wherein the core polymeric matrix or the layer polymeric matrix is hydrophobic and the other of the core polymeric matrix or the layer polymeric matrix is hydrophilic.

43.	(New)	The method of claim 12, wherein nanotubes are formed at or about the interface of the core and the nanogel layer.

44.	(New)	The method of claim 12, wherein the core and the nanogel layer are transparent.

45.	(New)	The method of claim 12, wherein the device is a contact lens or intraocular lens.

46.	(New)	The method of claim 27, further comprising: impregnating at least one pharmaceutically active compound within the core polymeric matrix.

47.	(New)	The method of claim 27, wherein the core polymeric matrix or the layer polymeric matrix is hydrophobic and the other of the core polymeric matrix or the layer polymeric matrix is hydrophilic.

48.	(New)	The method of claim 27, wherein the core and the nanogel layer are transparent.

49.	(New)	The method of claim 27, wherein the device is a contact lens or intraocular lens.

Examiner's Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is HUBBELL (US 5,834,274, Issued Nov. 10, 1998, hereinafter, “Hubbell”).  Hubbell is directed to gels for encapsulating biological materials.  Hubbell, title & abstract.  In this regard, Hubbell teaches an exemplary embodiment, wherein “PEG 18.5 tetraacrylate” macromers form a coating on “alginate-PLL microcapsules containing islets” by “interfacial polymerization” (Hubbell, col. 17, ln. 10-60, Ex 3), whereby it is noted that:
the “alginate-PLL microcapsules containing islets” (Hubbell, col. 17, ln. 14-16, Ex 3) relate to “a core that comprises a core polymeric matrix, wherein the core polymeric matrix comprises a core matrix polymer that is cross-linked, linear, or a combination thereof, wherein the core matrix polymer is selected from the group consisting of [...], alginates, [...]” of claim 32; and
the coating formed of “PEG 18.5 tetraacrylate” macromers (Hubbell, col. 17, ln. 26-27, Ex 3) which are disclosed by Hubbell among “water soluble polymers” that are “Useful for Making Gels” (Hubbell, col. 5, ln. 14 to col. 6, ln. 7) relates to “a nanogel layer,” wherein “the layer comprises a layer polymeric matrix, wherein the layer polymeric matrix comprises a layer matrix polymer that is cross-linked, linear, or a combination thereof, wherein the layer matrix polymer comprises hydrophilic [...] nanogels” of independent claim 32.
However, applicant’s 09/16/2020 Declaration (hereinafter, “Declaration”) distinguishes the claimed “nanogel layer” of claim 32 from as a “highly branched, globular nano-scale structures that can be functionalized to participate in secondary reactions”: 
3.  Nanogels are crosslinked, prepolymeric discrete particles 5-100 nanometers in size.  They are highly branched, globular nano-scale structures that can be functionalized to participate in secondary reactions.  Figure A, attached hereto and taken from RSC Advances, 2014, volume 4, pages 28928-28936, shows the synthesis of three different nanogels with different molar ratios of methacrylate-modified polysiloxane, urethane dimethacrylate (UDMA) and isobornyl methacrylate (IBMA).  Nanogel Sil0 in Figure A, part (a) has methacrylate-modified polysiloxane, UDMA and IBMA in molar ratios of 10: 20: 70, Nanogel Sil5 in Figure A, part (b) has methacrylate-modified polysiloxane, UDMA and IBMA in the ratio 15 : 15 : 70 and Nanogel Si20 in Figure A, part (c) has methacrylate-modified polysiloxane, UDMA and IBMA in the ratio 20: 10: 70.  A general protocol for synthesis of these nanogels is as follows.  The monomers were added into a 500 mL three-necked round-bottom flask with a magnetic stirrer.  Mercaptoethanol (7 mole percent relative to monomers) was included as a chain transfer agent to aid in the prevention of macrogelation as well as to provide sites for post-polymerization functionalization via alcohol-isocyanate reactions.  Azobisisobutyronitrile (AIBN; 1 weight percent relative to monomers) is included as a free radical thermal initiator.  A four-fold excess of ethyl acetate relative to the monomer (volume/mass) is introduced and the solution is heated in an oil bath at 70 °C for 2 hours with a circulating water condenser in place.  The resulting clear nanogel reaction mixture is added drop-wise to an eight-fold excess of hexane, which results in the precipitation of the polymeric materials.  The precipitate is then filtered and the residual solvent removed under reduced pressure to obtain the nanogel product.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Declaration , par. 3 & Fig. A), whereby a nanogel layer coating is characterized as discontinuous coating nanoscales sphere-like structures, WHEREAS Hubbell’s coating formed of “PEG 18.5 tetraacrylate” macromers (Hubbell, col. 17, ln. 26-27, Ex 3) is a “continuous” coating:
4.  Figure B, attached hereto, is a schematic illustration of an embodiment of the present invention in which a device comprises a core surrounded by a nanogel layer.  The nanogel layer comprises a covalently-linked network of nanogels, which are depicted as spheres.  In contrast to the nanogel layer of present claim 32, Hubbell’s Example 3 layer comprising polymerized “PEG 18.5 tetraacrylate” would not comprise nanogels.  Specifically, polymerization of “PEG 18.5 tetraacrylate” would yield a continuous network of crosslinked polymer, and the crosslinked polymer would not include nanogels.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Declaration , par. 4 & Fig. B).  Thus, the instant “nanogel layer” distinguishes the device of the instant claims from Hubbell.









Conclusion
Claims 12, 26-28, 32 and 34-49 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611